EXHIBIT 10.5

 

SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

 

1. Factual Background.    Clyde Raymond Wallin (“Employee”) was employed by
NeoPhotonics Corporation (the “Company”) beginning on or about December 23,
2013,  and is currently employed by the Company as its Chief Financial Officer. 

2. Separation Date, Reimbursement and Payments.    Employee’s last day of
employment with the Company will be Monday, May 15, 2017 (the “Separation
Date”).  If Employee submits appropriate documentation by no later than thirty
(30) days after the Separation Date, the Company will reimburse Employee for any
business-related expenses incurred by Employee through the Separation Date,
consistent with Company policy.  On the Separation Date, Employee will be paid
his accrued salary through the Separation Date, and will be paid any accrued but
unused paid time off/vacation that he has earned as of the Separation
Date.  Other than his unpaid base salary through the Separation Date (if any)
and his accrued unused paid time off/vacation as of that date (if any), Employee
acknowledges and agrees that he has been paid all wages (including, without
limitation, base salary, bonuses, and accrued unused paid time off/vacation)
that he earned during his employment with the Company.

3. Transition Period.  Between now and the Separation Date (the “Transition
Period”), Employee shall continue to use his best efforts to perform his
currently assigned duties and responsibilities, and to transition these duties
and responsibilities, as requested by the Company (the “Transition
Services”).  Employee must continue to comply with all of his contractual and
legal obligations to the Company, and comply with the Company’s policies and
procedures, during the Transition Period.  During the Transition Period,
Employee will continue to receive his current base salary, subject to standard
withholdings and deductions; will continue to accrue paid time off/vacation
according to Company policy; and will continue to be eligible for the Company’s
standard benefits, subject to the terms of such plans and programs. 

4. Severance Benefits.    In full satisfaction of any obligations to provide
Employee severance benefits for an “Involuntary Termination Generally” under the
terms of the Retention Agreement entered into between Employee and the Company
dated August 5, 2016 (the “Retention Agreement”), if: (i) Employee returns this
fully signed Agreement to the Company on or within twenty-one (21) days of his
receipt of it and allows the releases contained herein to become effective; (ii)
 Employee fully complies with his obligations hereunder under the Transition
Period and thereafter; and (iii) on or within twenty-one (21) days after the
Separation Date, Employee signs and returns to the Company the Separation Date
Release, attached hereto as Exhibit A (the “Release”) and allow the releases
contained therein to become effective; then the Company will pay Employee the
following as his sole severance benefits:

(a) Severance Payment.  The Company will pay Employee, as severance, a single
lump-sum amount equal to his annual base salary in effect as of the Separation
Date, subject to standard payroll deductions and withholdings (the “Severance
Payment”).  The Severance

2911 Zanker Road,  San Jose,  CA 95134-2125  USA  T +1.408.232.9200  F
+1.408.456.2971  www.neophotonics.com

 

 

143679290 v4 

--------------------------------------------------------------------------------

 

EXHIBIT 10.5

Payment will be paid in a single lump sum no later than ten (10) business days
after the Release Effective Date (as defined therein).

(b) Health Insurance.  To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, Employee will be eligible to continue
his group health insurance benefits at his own expense.  Later, Employee may be
able to convert to an individual policy through the provider of the Company’s
health insurance, if he wishes.  Employee will be provided with a separate
notice more specifically describing his rights and obligations to continuing
health insurance coverage under COBRA on or after the Separation Date.  As an
additional severance benefit, the Company will pay Employee a fully taxable cash
payment in the amount of $72,000 (the “Special Cash Payment”), which the
Employee may, but is not required to use towards continued health coverage.  The
Special Cash Payment shall be paid to Employee in a lump sum no later than ten
(10) business days after the Release Effective Date.

(c) Accelerated Vesting and Repurchase Rights.  As an additional severance
benefit, any of Employee’s outstanding equity awards that provide for time-based
vesting, and the rate of lapsing of any repurchase rights applicable to such
awards, shall be immediately accelerated and exercisable as of the Separation
Date as though the outstanding awards continued to vest for a period of eighteen
(18) months following the Separation Date.

(d) No Other Compensation and Benefits.  Employee acknowledges and agrees that
the Severance Benefits, and other benefits provided herein are in full and
complete satisfaction of the Company’s obligations, if any, to pay Employee
severance benefits pursuant to the Retention Agreement, or any other
agreements. 

5. Consulting Agreement.    If: (i) Employee returns this fully signed Agreement
to the Company on or within twenty-one (21) days of his receipt of it and allows
the releases contained herein to become effective; (ii)  Employee fully complies
with his obligations hereunder under the Transition Period and thereafter; and
(iii) on or within twenty-one (21) days after the Separation Date, Employee
signs and returns to the Company the Release and allow the releases contained
therein to become effective; then the Company will retain Employee as a
consultant under the terms specified below.

(a) Consulting Period.  The consulting period will commence on May 16, 2017 and
continue for a period of three (3) months thereafter (the “Consulting Period”),
unless terminated earlier pursuant to Section 5(j).  The Consulting Period may
be extended by mutual written agreement of the parties.

(b) Consulting Services.  During the Consulting Period, Employee agrees to
perform consulting services as may be requested by the Company from time to
time, which includes, but is not limited to, providing guidance on all Company
matters from the inception of Employee’s relationship with the Company to the
Separation Date, transitioning his assignments, and such other projects and
activities as may be requested by the Company (the “Consulting Services”). 

2911 Zanker Road,  San Jose,  CA 95134-2125  USA  T +1.408.232.9200  F
+1.408.456.2971  www.neophotonics.com

 

 

143679290 v4 

--------------------------------------------------------------------------------

 

EXHIBIT 10.5

Employee will not be expected to provide more than 30 hours of services per
month, which hours will be approved by Karen Drosky, VP HR, in
advance.  Employee agrees to exercise the highest degree of professionalism and
utilize his best efforts to perform these services.

(c) Consulting Fees.  Provided that Employee (i) performs the Consulting
Services requested of him in a professional and commercially reasonable manner;
and (ii) comply with his contractual obligations to the Company (including,
without limitation, the obligations set forth herein), then the Company will pay
Employee at a rate of $300 per hour.

(d) Equity; Extended Exercise Period.  During the Consulting Period, Employee
will be deemed to be in “Continuous Service” to the Company such that Employee
will be able to exercise any vested equity awards for a period of up to three
(3) months following the termination of the Consulting Period; provided,
however,  that notwithstanding any provisions of Employee’s equity agreements or
the governing equity plan, and apart from the accelerated vesting benefits set
forth in Section 4(c) herein, Employee’s unvested equity awards will cease
vesting on the Separation Date and will not vest during the Consulting Period.

(e) Tax Treatment.  The Company will not make any withholdings or deductions,
and will issue Employee an IRS Form 1099, with respect to any consulting fees
paid to Employee.  Employee will be responsible for all taxes with respect to
the consulting fees, and Employee agrees to indemnify, hold harmless and defend
the Company from any and all claims, liabilities, damages, taxes, fines or
penalties sought or recovered by any governmental entity, including but not
limited to the Internal Revenue Service or any state taxing authority, arising
out of or in connection with the consulting fees.

(f) Independent Contractor Status.  Employee’s relationship with the Company
during the Consulting Period will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date.  Except as expressly provided in this Agreement, Employee will
not be entitled to, and will not receive, any of the benefits which the Company
may make available to its employees, including but not limited to, group health
or life insurance, profit-sharing or retirement benefits.

(g) Protection of Information.  Employee agrees that, during the Consulting
Period and thereafter, Employee will not use or disclose in any manner that is
not authorized by the Company or essential to his performance of specifically
requested Consulting Services,  any confidential or proprietary information or
materials of the Company, including any confidential or proprietary information
that he obtains or develops in the course of performing the Consulting
Services.  Any and all work product Employee creates in the course of performing
the Consulting Services will be the sole and exclusive property of the Company. 
Employee hereby assigns to the Company all right, title, and interest in all
inventions, techniques, processes, materials, and other intellectual property
developed in the course of performing the Consulting Services.



2911 Zanker Road,  San Jose,  CA 95134-2125  USA  T +1.408.232.9200  F
+1.408.456.2971  www.neophotonics.com

 

 

143679290 v4 

--------------------------------------------------------------------------------

 

EXHIBIT 10.5

   

(h) Limitations on Authority.    Employee will have no responsibilities or
authority as a consultant to the Company other than as provided above.  Employee
agrees not to represent or purport to represent the Company in any manner
whatsoever to any third party except with the Company’s prior written consent

(i) Other Work Activities.  Throughout the Consulting Period, Employee retains
the right to engage in employment, consulting, or other work relationships in
addition to his work for the Company.  The Company will make reasonable
arrangements to enable Employee to perform his work for the Company at such
times and in such a manner so that it will not interfere with other activities
in which he may engage.  In order to protect the trade secrets and confidential
and proprietary information of the Company, Employee agrees that, during the
Consulting Period, Employee will notify the Company, in writing, before he
obtains employment with or perform competitive work for any business entity, or
engage in any other work activity that is competitive with the Company.  If
Employee engages in such competitive activity without the Company’s express
written consent, or otherwise materially breach this Agreement, then (in
addition to any other rights and remedies available to the Company at law, in
equity or by contract), the Company’s obligations under this Section 5 will
cease immediately.    

(j) Termination of Consulting Period.    Employee may terminate the Consulting
Period, at any time and for any reason, upon fifteen (15) days written notice to
the Company.  Additionally, the Company may immediately terminate the Consulting
Period at any time upon Employee’s material breach of this Agreement or the
Proprietary Information and Inventions Assignment Agreement.  Upon termination
of the Consulting Period by either party, the Company will have no further
obligations to Employee.

6. Release of Claims.  In exchange for the Severance Benefits and other
consideration set forth herein, Employee and his successors release the Company
and its parents, divisions, subsidiaries, and affiliated entities, and each of
their respective current and former shareholders, investors, directors,
officers, members, employees, agents, attorneys, insurers, legal successors,
assigns, and affiliates (the “Released Parties”) of and from any and all claims,
actions and causes of action, whether now known or unknown, which Employee now
has, or at any other time had, or shall or may have against those Released
Parties based upon or arising out of any matter, cause, fact, thing, act or
omission whatsoever occurring or existing at any time up to and including the
date on which Employee signs this Agreement, including, but not limited to, any
claims of breach of express or implied contract, wrongful termination,
constructive discharge, retaliation, fraud, defamation, infliction of emotional
distress or national origin, race, age, sex, sexual orientation, disability or
other discrimination or harassment under the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
California Fair Employment and Housing Act, the California Labor Code, the Fair
Labor Standards Act, the Fair Credit Reporting Act, or any other applicable law
(all listed statutes in this paragraph as they have been, or are in the future,
amended).



2911 Zanker Road,  San Jose,  CA 95134-2125  USA  T +1.408.232.9200  F
+1.408.456.2971  www.neophotonics.com

 

 

143679290 v4 

--------------------------------------------------------------------------------

 

EXHIBIT 10.5

7. ADEA Waiver. Employee acknowledges that he is knowingly and voluntarily
waiving and releasing any rights he has under the ADEA, and that the
consideration given for the waiver and release he has given in this Agreement is
in addition to anything of value to which he was already entitled.  Employee
further acknowledges that he has been advised, as required by the ADEA,
that:  (i) his waiver and release does not apply to any rights or claims that
arise after the date he signs this Agreement; (ii) he should consult with an
attorney prior to signing this Agreement (although he may choose voluntarily not
to do so); (iii) he has twenty-one (21) days to consider this Agreement
(although he may choose voluntarily to sign it sooner); (iv) he has seven (7)
days following the date he signs this Agreement to revoke this Agreement (in a
written revocation delivered to me); and (v) this Agreement will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after Employee signs this Agreement provided that he does
not revoke it (the “Effective Date”).

8. Section 1542 Waiver.  Employee acknowledges that he has read Section 1542 of
the Civil Code of the State of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Employee waives any rights that he has or may have under Section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirms that he is releasing all known and unknown claims that he has or may
have against the parties listed above.

9. Excluded Claims/Protected Rights.  Notwithstanding the foregoing, the
following are not included in the Release of Claims (the “Excluded Claims”): (i)
any rights or claims for indemnification Employee may have pursuant to any
written indemnification agreement with the Company to which he is a party, the
charter, bylaws, or operating agreements of the Company, or under applicable
law; (ii) any rights which are not waivable as a matter of law; (iii) any
Company obligations incurred under this Agreement; (iv) the payment of wages
owed, or benefits accrued, including the payment of any accrued but unused paid
time off/vacation, through the Separation Date; and (v) any claims for breach of
this Agreement.    Employee hereby represents and warrants that, other than the
Excluded Claims, Employee is not aware of any claims he has or may have against
any of the Released Parties that are not included in the Released Claims. 
Employee understands that nothing in this Agreement limits his ability to file a
charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”).  Employee further understands this Agreement does not limit his
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  While this Agreement does not limit Employee’s right to receive an
award for information

2911 Zanker Road,  San Jose,  CA 95134-2125  USA  T +1.408.232.9200  F
+1.408.456.2971  www.neophotonics.com

 

 

143679290 v4 

--------------------------------------------------------------------------------

 

EXHIBIT 10.5

provided to the Securities and Exchange Commission, Employee understands and
agrees that, to maximum extent permitted by law, Employee is otherwise waiving
any and all rights he may have to individual relief based on any claims that he
has released and any rights he has waived by signing this Agreement.

10. Continuing Obligations and Return of Company Property.  Employee
acknowledges and agrees that he shall continue to be bound by and comply with
the terms of the Proprietary Information and Inventions Assignment Agreement
entered into between Employee and the Company.  On or before the Separation
Date, Employee will return to the Company, in good working condition, all
Company property and equipment that is in Employee's possession or control,
including, but not limited to, any files, records, computers, computer
equipment, cell phones, credit cards, keys, programs, manuals, business plans,
financial records, customer information, and all documents (whether in paper,
electronic, or other format, and any copies thereof) that Employee prepared or
received in the course of his employment with the Company.  In addition, if
Employee used any personally-owned computer, server, e-mail system, mobile
phone, or portable electronic device (e.g., iPhone), (collectively, “Personal
Systems”) to receive, store, prepare or transmit any Company confidential or
proprietary data, materials or information, then by no later than the Separation
Date, Employee will make reasonable efforts to permanently delete and expunge
all such Company confidential or proprietary information from such Personal
Systems without retaining any copy or reproduction in any form and, if the
Company requests, will provide a written certification to that effect.  
 Employee also agrees to sign and return to the Company on the Separation Date
the Termination Certificate, attached hereto as Exhibit B. 

11. Mutual Non-Disparagement.  Employee agrees that he will not, at any time in
the future, make any critical or disparaging statements to any third parties
(including, without limitation, any print or broadcast media) about the Company,
or any of its products, services, employees, or clients, unless such statements
are made truthfully in connection with a government investigation, in response
to a subpoena, or other legal process.    The Company agrees that it will not,
at any time in the future, make any critical or disparaging statements to any
third parties (including, without limitation, any print or broadcast media)
about Employee; provided, however, that Employee understands and agrees that the
Company’s obligations under this provision extend only to its executive officers
and members of its Board of Directors, and only for so long as each is an
officer or director of the Company.  In addition, nothing in this provision or
this Agreement is intended to prohibit or restrain Employee in any manner from
making disclosures that are protected under the whistleblower provisions of
federal law or regulation or under other applicable law or regulation.

12. Non-Solicitation of Co-Workers.  Employee agrees that for a period of one
(1) year following the Separation Date, he will not, on behalf of himself or any
other person or entity, directly or indirectly solicit any employee, independent
contractor, or consultant of the Company to terminate his/her employment or
relationship with the Company in order to become an employee, consultant or
independent contractor for any other person or entity.



2911 Zanker Road,  San Jose,  CA 95134-2125  USA  T +1.408.232.9200  F
+1.408.456.2971  www.neophotonics.com

 

 

143679290 v4 

--------------------------------------------------------------------------------

 

EXHIBIT 10.5

13. Agreement Not To Assist With Other Claims.  Employee agrees that he shall
not, at any time in the future, encourage any current or former Company
employee, or any other person or entity, to file any legal or administrative
claim of any type or nature against the Company or any of its officers or
employees.  Employee further agrees that he shall not, at any time in the
future, assist in any manner any current or former Company employee, or any
other person or entity, in the pursuit or prosecution of any legal or
administrative claim of any type or nature against the Company or any of its
officers or employees, unless pursuant to a duly-issued subpoena or other
compulsory legal process.

14. No Admissions.  Nothing contained in this Agreement shall be construed as an
admission by either Employee or the Company of any liability, obligation,
wrongdoing, or violation of law.

15. Representations.  Employee hereby represents and warrants that: (i)
 Employee has been paid all compensation owed and for all time worked (excluding
his final pay, any wages earned since the paycheck received prior to the date
this Agreement was signed by Employee, accrued but unused paid time
off/vacation, and benefits accrued but unused prior to the date this Agreement
was signed by Employee);  (ii)  Employee has received all the leave and leave
benefits and protections for which he is eligible pursuant to FMLA, any
applicable law or Company policy; and (iii)  Employee has not suffered any
on-the-job injury or illness for which he has not already filed a workers’
compensation claim.

16. Compliance with Section 409A.  It is the intent of the parties to this
Agreement that all payments made hereunder will either comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and other guidance issued thereunder (“Section 409A”) or comply
with an exemption from Section 409A such that no payments made under this
Agreement are includible in income pursuant to Section 409A, and the terms and
conditions of this Agreement shall be construed and interpreted consistent with
such intent.  All payments made under this Agreement shall be treated as
separate payments and shall not be aggregated with any other payment for
purposes of Section 409A.    The parties to this Agreement agree that Employee
will have a “separation from service” for purposes of Section 409A as of the
Separation Date, and in no event shall Employee provide Consulting Services
equal to or in excess of twenty percent (20%) of the average level of services
to the Company performed by Employee over the thirty-six (36)-month period
immediately preceding Employee’s termination of employment with the Company.

17. Attorneys' Fees. In the event of any legal action relating to or arising out
of this Agreement, the prevailing party shall be entitled to recover from the
losing party its attorneys' fees and costs incurred in that action.

18. Governing Law/Venue.  This Agreement shall be interpreted in accordance with
and governed by the laws of the State of California.  In the event of any
litigation relating to or arising out of this Agreement, the parties agree that
the Superior Court of California located in the County of Santa Clara shall be
the sole and exclusive venue for all such actions.



2911 Zanker Road,  San Jose,  CA 95134-2125  USA  T +1.408.232.9200  F
+1.408.456.2971  www.neophotonics.com

 

 

143679290 v4 

--------------------------------------------------------------------------------

 

EXHIBIT 10.5

19. Severability.  If any provision of this Agreement is deemed invalid,
illegal, or unenforceable, that provision will be modified so as to make it
valid, legal, and enforceable, or if it cannot be so modified, it will be
stricken from this Agreement, and the validity, legality, and enforceability of
the remainder of the Agreement shall not in any way be affected.

20. Integration and Modification.  This Agreement, along with any agreements
referenced herein as well as Exhibit A attached to the Agreement, constitute the
entire agreement between the parties with respect to the termination of their
employment relationship and the other matters covered herein, and they supersede
all prior negotiations and agreements between the parties regarding those
matters, whether written or oral.  This Agreement may not be modified or amended
except by a document signed by both the Vice President of Human Resources of the
Company and Employee.

Dated:  _______, 2017By: ____________________________

Clyde Raymond Wallin



Dated:  _______, 2017By:_____________________________

Karen Drosky

Vice President, Human Resources

NeoPhotonics Corporation

 





2911 Zanker Road,  San Jose,  CA 95134-2125  USA  T +1.408.232.9200  F
+1.408.456.2971  www.neophotonics.com

 

 

143679290 v4 

--------------------------------------------------------------------------------

 

EXHIBIT 10.5

EXHIBIT A

 

SEPARATION DATE RELEASE

 

(To be signed on or within twenty-one (21) days after the Separation Date.)

In consideration for the various benefits provided to me by NeoPhotonics
Corporation (the “Company”) pursuant to my letter Separation Agreement and
General Release of Claims with the Company dated April 4 , 2017 (the
“Agreement”), I agree to the terms below.

I hereby and completely release the Company and its parents, divisions,
subsidiaries, and affiliated entities, and each of their respective current and
former shareholders, investors, directors, officers, members, employees, agents,
attorneys, insurers, legal successors, assigns, and affiliates (the “Released
Parties”) of and from any and all claims, actions and causes of action, whether
now known or unknown, which I now have, or at any other time had, or shall or
may have against those Released Parties based upon or arising out of any matter,
cause, fact, thing, act or omission whatsoever occurring or existing at any time
up to and including the date on which I sign this Agreement, including, but not
limited to, any claims of breach of express or implied contract, wrongful
termination, constructive discharge, retaliation, fraud, defamation, infliction
of emotional distress or national origin, race, age, sex, sexual orientation,
disability or other discrimination or harassment under the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, the California Fair Employment and Housing Act, the California Labor Code,
the Fair Labor Standards Act, the Fair Credit Reporting Act, or any other
applicable law (all listed statutes in this paragraph as they have been, or are
in the future, amended).  Notwithstanding the foregoing, this Separation Date
Release does not extend to: (i) any business-related expenses for which I may
still submit appropriate documentation pursuant to Section 2 of the Agreement;
or (ii) any Company obligations pursuant to Section 5 of the Agreement.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in this Release pursuant to the Agreement is in addition to
anything of value to which I am already entitled. I further acknowledge that I
have been advised, as required by the ADEA, that: (i) my waiver and release does
not apply to any rights or claims that may arise after the date that I sign this
Release; (ii) I should consult with an attorney prior to signing this Release
(although I may choose voluntarily not to do so); (iii) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign it
earlier); (iv) I have seven (7) days following the date I sign this Release to
revoke it (by providing written notice of my revocation to the Company); and
(v) this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after the date that this
Release is signed by me provided that I do not revoke it (the “Release Effective
Date”).

 



2911 Zanker Road,  San Jose,  CA 95134-2125  USA  T +1.408.232.9200  F
+1.408.456.2971  www.neophotonics.com

 

 

143679290 v4 

--------------------------------------------------------------------------------

 

EXHIBIT 10.5

I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.  I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.

 

I am not releasing: (i) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party or under applicable law; (ii) any rights which are not waivable as a
matter of law; and (iii) any claims for breach of this Agreement.  

I understand that nothing in this Agreement limits my ability to file a charge
or complaint with the Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the California Department of Fair Employment and Housing, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”).    I further
understand this Agreement does not limit my ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company.  While this Agreement does not
limit my right to receive an award for information provided to the Securities
and Exchange Commission, I understand and agree that, to maximum extent
permitted by law, I am waiving any and all rights  I may have to individual
relief based on any claims that I have released and any rights I  have waived by
signing this Release.

I hereby confirm that:  I have been paid all compensation owed for all hours
worked by me for the Company; I have received all leave and leave benefits and
protections for which I was eligible (pursuant to the Family and Medical Leave
Act or otherwise) in connection with my work with the Company; and I have not
suffered any injury or illness in connection with my work with the Company for
which I have not already filed a claim.

This Release, together with the Agreement (including all exhibits thereto),
constitutes the complete, final and exclusive embodiment of the entire agreement
between me and the Company with regard to the subject matter hereof.  It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained in the Release or the Agreement, and it
entirely supersedes any other such promises, warranties or representations,
whether oral or written.

By:

Clyde Raymond Wallin



2911 Zanker Road,  San Jose,  CA 95134-2125  USA  T +1.408.232.9200  F
+1.408.456.2971  www.neophotonics.com

 

 

143679290 v4 

--------------------------------------------------------------------------------

 

EXHIBIT 10.5

Date:

 

 

EXHIBIT B

 

TERMINATION CERTIFICATE

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to NeoPhotonics Corporation, its subsidiaries, affiliates,
successors or assigns (together the “Company”).

 

I further certify that I have complied with all the terms of the Company’s
Proprietary Information and Inventions Agreement signed by me, including the
reporting of any inventions and original works of authorship (as defined
therein), conceived or made by me (solely or jointly with others) covered by
that agreement.

 

I further agree that, in compliance with Proprietary Information and Inventions
Agreement, I will preserve as confidential all trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any business of the Company or any of its employees, clients, consultants or
licensees.

 

I further agree that, in compliance with the Proprietary Information and
Inventions Agreement, for one (l) year after the date of termination of my
employment, I will not, either directly or through others, solicit or attempt to
solicit any employee, independent contractor or consultant of the Company to
terminate his or her relationship with the Company in order to become an
employee, consultant or independent contractor to or for any other person or
entity.

 

 

Date:_________

 

 

Signature

 

 

_______________________

 

Clyde Raymond Wallin

2911 Zanker Road,  San Jose,  CA 95134-2125  USA  T +1.408.232.9200  F
+1.408.456.2971  www.neophotonics.com

 

 

143679290 v4 

--------------------------------------------------------------------------------